Title: From Benjamin Franklin to Thomas Walpole, 12 January 1777
From: Franklin, Benjamin
To: Walpole, Thomas


This letter, the first in a brief correspondence with Walpole during the next two months about the affairs of the Walpole or Grand Ohio Company, touches an important question: to what extent, if any, did Franklin’s connection with the Company affect his conduct as a diplomat? He seems here to be severing the connection, but in fact he retained it; and it later brought him under suspicion, as he must have known it would. When Congress decided to create an expanded commission to negotiate peace, it refused at first to put Franklin on it because, as a member of the Company, he was interested “in territorial claims which had less chance of being made good in any other way, than by a repossession of the vacant country by the British Crown.”If the west were returned to Britain, in other words, and if the Walpole grant were then revived in London, Franklin would stand to gain. No one can say for sure that he ignored these “if’s.” But the record of his relationship with the Company, meager as it is, suggests that he did. When he was asked for and submitted his resignation in 1774, the period of his major involvement was over. He had concluded the year before that part of the grant the Company was seeking, the cession to the “suffering traders” on which the Indiana Company based its claim, needed no confirmation by the crown.In 1775–76 he supported moves to market land in America without recourse to London. It is unclear whether the moves were confined from the start to the cession from the Indians, or embraced the whole Walpole grant, which included that tract and what the crown had purchased; but by early 1776 the focus of attention was the tract.In the years that followed, to judge by such meager evidence as there is, the promoters seem to have kept open both options: they maintained that their title to the Indiana grant was valid in itself, and they attempted to purchase from some American authority the rest of the Walpole grant or, failing that, to obtain compensation for their claim. Franklin is optimistic here about such a purchase from Virginia. Three years later, when that hope had evaporated, he and Samuel Wharton petitioned Congress for compensation.
In the present letter he is asking to have back his money. He had paid Walpole £200 apiece for his and William Franklin’s two shares. (Galloway’s, which he had also handled, was now dissociated from them.) They were not shares in the modern sense of stock certificates, but shares in the land for which the Company was hoping; and shareholders paid pro rata assessments for the expected purchase from the British Treasury and for attendant expenses. These assessments Franklin had paid.Now that the purchase was no longer expected, Walpole was settling the last expenses and returning each member the balance due him.When Franklin received his reimbursement, his financial tie to the Company ended.
But his interest did not. He retained the right to two shares, from which he hoped his descendants would benefit-the right, that is, to participate in any future land grant that might come out of the Company’s initial efforts. We have no evidence whatever that he expected such a grant to emanate from Whitehall, in the event that Britain won the war or at least retained the west. All his expectations after 1773, on the contrary, seem to have ignored the British government. In 1778, when he recovered his letter of resignation from the Company and the grant had long been a lost cause in Whitehall, he noted that the shares were still valid.Two years later he petitioned Congress for compensation. There the record ends. Brief as it is, it indicates that he considered his land claims as an important part of his estate, perhaps important enough to risk their being misunderstood. It also suggests, in the absence of opposing evidence, that during the war he looked solely to American authority for furthering those claims.
 
Dear Sir,
Paris, Jan. 12. 1777
I hope this will find you and your amiable Family well and happy.
I left Major Trent well. He had Thoughts of applying to Congress relating to the Lands of our Purchase, but was dissuaded by Mr. Galloway.I had some Information that Virginia, which claims all the Crown Lands within its Boundary, will not dispute that Purchase with us, but expects the Purchase-Money to be paid into their Treasury. It may be long before these Matters can be adjusted; and longer still before we shall see Peace. Had Lord Chatham’s first wise Motion for withdrawing the Troops, been attended to by your mad Ministry; or his Plan of Accommodation been accepted and carried into Execution, all this Mischief might have been prevented. If that great Man be yet living, I pray you to present my affectionate Respects to him, and also to Lord Camden.
As the Money I left with your good Brother cannot now be of any Use to me in England, I request a Letter of Credit for the Amount on some Banker here: I mean the Money for my two Shares. That of Mr. Galloway’s will remain for his Order.
I should certainly be glad to have a Line from you, but I cannot ask it, because it may not be convenient in your Situation. But I shall always be happy in hearing of your Welfare by any means, being with sincere Esteem and Affection, Your most obedient humble Servant
B Franklin
 
Addressed:Honble Thos Walpole Esqe / London / per favour of / Dr Bancroft 
